IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CLIFFORD LoSASSO,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1873

ADVANCED AUTO PARTS and
SEDGWICK        CLAIMS
MANAGEMENT    SERVICES,
INC.,

     Appellees.
___________________________/

Opinion filed November 1, 2016.

An appeal from an order of the Judge of Compensation Claims.
Iliana Forte, Judge.

Dates of Accident: December 13, 2010; March 14, 2012; March 30, 2012.

Bill McCabe, Longwood, and Kevin R. Gallagher, Fort Lauderdale, for Appellant.

Christopher A. Thorne of Thorne & Associates, Orlando, for Appellees.



PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.